DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 5/17/022 have been fully considered but are moot in view of new grounds of rejection. 
Applicant argues
“The mean vessel segment width values mentioned in paragraphs [0112] and [0113] are not, in fact, what is being exported by the extractor unit 14f, according to Hsu's - 14 
paragraph [0148]. According to that paragraph [0148], "the extractor unit 14f of the attribute extraction module 14 then outputs (e.g., in response to the user inputting an instruction 'save') the list of vessels and their standard widths in the respective zones, as illustrated in FIG. 9." (Emphasis added). Based on paragraphs [0070] and [0148] of Hsu, the "standard widths" are understood to be standard deviations of vessels widths, rather than the mean vessel width values mentioned in paragraphs [0112] and [0113] of Hsu. See, e.g., Hsu's paragraph [0070] ("FIG. 9 is a screenshot showing the list of vessels and their standard deviation of vessel widths in the respective zones, generated by the method of FIG. 2....") and Fig. 9 itself, wherein reference is made to "Vessel Std Dev List").”
Examiner’s response:
The Examiner has changed citations in Hsu.  See new rejection below.
Hsu (Fig. 9) show Mean Width and STD of width.  

    PNG
    media_image1.png
    185
    465
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    104
    485
    media_image2.png
    Greyscale


Paragraph 145 states “[0145] The set of data generated by the attribute constructor 14e in relation to a vessel is displayed (step 9) as illustrated in FIGS. 8 and 9. FIG. 9 highlights vessels with wide variations in width measurements for the user to edit.”
Paragraph 148 states “[0148] Under the control of a data exporter unit 12e of the GUI, the extractor unit 14f of the attribute extraction module 14 then outputs (e.g. in response to the user inputting an instruction "save") the list of vessels and their standard widths in the respective zones, as illustrated in FIG. 9. The data may be sent to a data store for subsequent analysis.”
Paragraph 149 states “[0149] This aggregated data is labelled 18 in FIG. 3, and is output from the system as "output attributes". It is a table of values in comma separated value (csv) format.”
Thus, “the output attributes” includes data from both Fig. 8  & 9 (meaning both the mean width and STD of widths).    According to [150] this data is used to predict medical conditions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 15-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hsu(US 2011/0026789)
Hsu discloses 1. A non-transitory, computer-readable storage medium storing computer program instructions which, when executed by a computer, cause the computer to execute a method for determining a level of hypertension of a person (Hsu, Abstract), said method comprising: 
acquiring image data defining a retinal image of a retina of the person that has been captured by a retinal imaging system;  (Hsu, paragraph 94, “[0094] In a first step of the method of FIG. 2, the region of the photograph corresponding to the optic disc is detected for reliable grading of the retina image.”)
processing the image data based on a classification algorithm, which has been trained on image data defining retinal images of a plurality of subjects, to identify a plurality of vessel segments present in the retinal image; (Hsu,” [0102] The algorithm for vascular structure extraction is performed by the unit 13b as controlled by a vessel finder unit 12b of the GUI 12, and is based on the work in S. Garg, J. Sivaswamy, S. Chandra. Unsupervised Curvature-Based Retinal Vessel Segmentation, Technical Report, Institute of Information Technology, Hyderabad, India, 2007.”, See Section 3 of Garg for implementation details if interested)
determining respective widths of vessel segments of at least a subset of the plurality of vessel segments present in the retinal image; and (Hsu, paragraph 107, “FIG. 6(b) shows how the user may display a larger version of a vessel segment, and that if so the width at each point along the vessel segment is displayed by a line orthogonal to the length direction of the vessel segment 44. The system attempts to sample the widths at equal intervals.”)
calculating, as at least one value of a vascular summary metric, at least one average value or median value of the determined widths of the vessel segments present in the retinal image, and using the calculated at least one value of the vascular summary metric and a relationship between the vascular summary metric and a level of hypertension to determine a level of hypertension by which the person has been affected. (Hsu, paragraph 112-113, “Let s be a segment, the following measurements are defined as functions of s” “Mean Width .omega.(s): Sample widths of s are taken at fixed intervals. The mean width of s is a simple average of the sample widths. .omega..sub.B(s) and .omega..sub.C(s) denote averages of sample widths within zones B and C respectively.” ; see also paragraph 150 “These output attributes may be used to predict medical conditions, for example in the following way:
1. The output is in table format where each image is an instance (row) in the table and the attributes are the columns. 2. Each instance is labelled with the presence or absence of disease. 3. Standard statistical correlation methods or modern classification methods (such as, Support Vector Machines, Bayesian networks) may be used to build predictive models with the labelled data as training data.”, where the abstract indicates hypertension in one such disease)

Hsu discloses 2. The non-transitory, computer-readable storage medium of claim 1, wherein calculating as at least one value of the vascular summary metric comprises: 
categorising each of the plurality of the vessel segments as an artery or non artery; and (Hsu, paragraph 104-106, “Next, we apply the k-means algorithm to cluster these mean values of all the vessels into two classes, vein and artery.” “After obtaining the two cluster centers, we label the 15 diameter lines as either veins or arteries depending of its distance to the two centers. We count the number of diameter lines that have been labeled as veins and arteries respectively. A majority voting system is used to finally classify the given vessel as either vein or artery.”)
calculating at least one of: an average arterial width, or a median arterial width. (Hsu, paragraph 112-113, “Let s be a segment, the following measurements are defined as functions of s” “Mean Width .omega.(s): Sample widths of s are taken at fixed intervals. The mean width of s is a simple average of the sample widths. .omega..sub.B(s) and .omega..sub.C(s) denote averages of sample widths within zones B and C respectively.” ;  where average widths are determined for both arteries and veins;  See also paragraphs 123-124, “CRAE.sub.B: The widths of the six largest arterioles are combined using the formula given in M. D. Knudtson, K. E. Lee, L. D. Hubbard, T. Y. Wong, R. Klein, B. E. Klein (cited above). This too gives a single value for the whole of zone B.”1)

Hsu discloses 3. The non-transitory, computer-readable storage medium of claim 2, wherein calculating as at least one value of the vascular summary metric further comprises at least one of: 
calculating a ratio of the average arterial width to an average venule width; or calculating a ratio of the median arterial width to a median venule width, wherein the average venule width or median venule width is calculated using the widths of the vessel segments classified as non-artery. (Hsu, paragraphs 125, “AVR.sub.B:This ratio is given by CRVE.sub.B/CRAE.sub.B.”, AVR is  the arteriolar-to-venular diameter ratio (AVR) is one method of quantifying the imbalance between retinal arteriolar and venular calibre size.)

Hsu discloses 4. The non-transitory, computer-readable storage medium of claim 1, wherein calculating as at least one value ofthe vascular summary metric comprises: 
selecting a reduced subset of the subset of the plurality of vessel segments for which the widths have been determined; and (Hsu, paragraph 112-113, “Let s be a segment, the following measurements are defined as functions of s” “Mean Width .omega.(s): Sample widths of s are taken at fixed intervals. The mean width of s is a simple average of the sample widths. .omega..sub.B(s) and .omega..sub.C(s) denote averages of sample widths within zones B and C respectively.” ;  where average widths are determined for both arteries and veins;  See also paragraphs 123-124, “CRAE.sub.B: The widths of the six largest arterioles are combined using the formula given in M. D. Knudtson, K. E. Lee, L. D. Hubbard, T. Y. Wong, R. Klein, B. E. Klein (cited above). This too gives a single value for the whole of zone B.”2)
calculating the vascular summary metric based on the widths of the selected reduced subset of the plurality of vessel segments. (Hsu, paragraphs 125, “AVR.sub.B:This ratio is given by CRVE.sub.B/CRAE.sub.B.”, AVR is  the arteriolar-to-venular diameter ratio (AVR) is one method of quantifying the imbalance between retinal arteriolar and venular calibre size.”, where the 6 largest veins and arteries are used; see also paragraph 144, “Other measurements may be obtained that do not relate directly to Zones B and C or vessels. One possibility is the length Diameter Ratio” and paragraph 158 “fractal capacity”)

Hsu discloses 5. The non-transitory, computer-readable storage medium of claim 4, 
wherein selecting the reduced subset comprises, 
in a case where each of the plurality of vessel segments has been categorised as veins or arteries, selecting, from among the vessel segments categorised as veins, a first predetermined number of widest vessel segments and selecting, from among the vessel segments categorised as arteries, a second predetermined number of widest vessel segments. (Hsu, paragraphs 123-124, “CRVE.sub.B: The widths of the six largest venules are combined using the formula given in…”;“CRAE.sub.B: The widths of the six largest arterioles are combined using the formula given in M. D. Knudtson, K. E. Lee, L. D. Hubbard, T. Y. Wong, R. Klein, B. E. Klein (cited above). This too gives a single value for the whole of zone B.”)

Hsu discloses 7. The non-transitory, computer-readable storage medium of claim 1, wherein processing the image data to identify a plurality of vessel segments comprises: 
selecting a region of interest; and processing the image data to identify a plurality of vessel segments in the selected region of interest.  (Hsu, paragraph 90, “As described in the following, the system 100 typically includes program code components for automatically identifying an optic disc. Cropping of a consistently defined area relative to optic disc size allows comparison of different images from the same individual taken at different times and permits comparison of images from dissimilar individuals because the defined area relative to optic disc size of the same image is not influenced by image magnification and different angles of photography.”)

Hsu discloses 8. The non-transitory, computer-readable storage medium of claim 9, wherein processing the image data to identify a plurality of vessel segments further comprises: processing the image data to locate retinal landmarks. (Hsu, paragraph 90, “As described in the following, the system 100 typically includes program code components for automatically identifying an optic disc. Cropping of a consistently defined area relative to optic disc size allows comparison of different images from the same individual taken at different times and permits comparison of images from dissimilar individuals because the defined area relative to optic disc size of the same image is not influenced by image magnification and different angles of photography.”)

Hsu discloses 9. The non-transitory, computer-readable storage medium of claim 8, wherein, in a case where processing the image data to identify a plurality of vessel segments comprises selecting a region of interest and processing the image data to identify a plurality of vessel segments in the selected region of interest, the region of interest is selected using the located retinal landmarks. (Hsu, paragraph 90, “As described in the following, the system 100 typically includes program code components for automatically identifying an optic disc. Cropping of a consistently defined area relative to optic disc size allows comparison of different images from the same individual taken at different times and permits comparison of images from dissimilar individuals because the defined area relative to optic disc size of the same image is not influenced by image magnification and different angles of photography.”)

Hsu discloses 10. The non-transitory, computer-readable storage medium of claim 1, wherein processing the image data to identify the plurality of vessel segments comprises processing the image data to improve recognition of vessel segments by least one of: 
pre-processing the image data using at least one of an adaptive histogram equalisation technique or using a morphological image crossing technique; 
enhancing the image data or the pre-processed image data in order to aid detection of retinal features using Hessian filtering; 
creating the vessel segments by splitting a segmented vascular network; or cleaning the plurality of vessel segments by removing disconnected regions, branches, and offshoots that are unlikely to be the vessel segments. (Hsu, paragraph 107, “Several operations are provided for the user to refine vascular structure that has been extracted and tracked. The user may edit the data (step 6) using a vessel editor unit 12c of the GUI 12, which is shown in FIG. 3 as receiving user input ("edit vessels"). This may include any one of more of adding missed vessel segments, deleting dangling vessel segments, breaking vessel segments, marking and unmarking crossover vessel segments, and changing vessel type.”)

Hsu discloses 11. The non-transitory, computer-readable storage medium of claim 1, wherein determining the widths of at least a subset of the plurality of vessel segments comprises shortening the vessel segments such that the vessel segments have a more uniform width. (Hsu, paragraph 107, “Several operations are provided for the user to refine vascular structure that has been extracted and tracked. The user may edit the data (step 6) using a vessel editor unit 12c of the GUI 12, which is shown in FIG. 3 as receiving user input ("edit vessels"). This may include any one of more of adding missed vessel segments, deleting dangling vessel segments, breaking vessel segments, marking and unmarking crossover vessel segments, and changing vessel type.”)

Hsu discloses 12. The non-transitory, computer-readable storage medium of claim 1, wherein determining the widths of at least a subset of the plurality of vessel segments comprises: measuring a width of each of the identified plurality of vessel segments in the retinal image; and converting the measured width into metric units. (Hsu, paragraph 107, “FIG. 6(b) shows how the user may display a larger version of a vessel segment, and that if so the width at each point along the vessel segment is displayed by a line orthogonal to the length direction of the vessel segment 44. The system attempts to sample the widths at equal intervals.”, see also fig.8, “microns”)

Hsu discloses 13. The non-transitory, computer-readable storage medium of claim 1, wherein determining a level of hypertension by which the person has been affected includes determining whether a retinal vasculature has been affected by hypertension by comparing as at least one value of the vascular summary metric to a predetermined threshold. (Hsu, paragraphs 182, Table 2 shows mean values for hypertension (Absent vs Present) as an example on how to use data to determine a disease diagnosis; paragraph 150 suggests the use of widths)

	Claim 15 is rejected under similar grounds as claim 1.
Claim 16 is rejected under similar grounds as claim 2.
Claim 17 is rejected under similar grounds as claim 3.
Claim 18 is rejected under similar grounds as claim 4.
Claim 19 is rejected under similar grounds as claim 5.

Hsu discloses 20. The apparatus of claim 15, wherein the processing module is further configured to process the image data to identify the plurality of vessel segments based on a classification algorithm trained on image data defining retinal images of a plurality of subjects. (Hsu,” [0102] The algorithm for vascular structure extraction is performed by the unit 13b as controlled by a vessel finder unit 12b of the GUI 12, and is based on the work in S. Garg, J. Sivaswamy, S. Chandra. Unsupervised Curvature-Based Retinal Vessel Segmentation, Technical Report, Institute of Information Technology, Hyderabad, India, 2007.”, See Section 3 of Garg for implementation details if interested)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Manoj (Neural Network Based Classifier for Retinal Blood Vessel Segmentation)
Hsu discloses 21. The apparatus of claim 15, 
But does not expressly disclose “wherein the classification algorithm is based on a supervised learning algorithm.“
	Manoj discloses “wherein the classification algorithm is based on a supervised learning algorithm.“ (Manoj, Abstract, “A supervised method is proposed for automated segmentation of vessels in fundus images of retina. This method is used to detect the retinal diseases by extracting the retinal vasculature utilizing 9-D feature vector based on orientation analysis of gradient vector field, morphological transformation, line strength measures, and Gabor filter responses. The feature vector encodes information to handle the healthy and pathological retinal image.
Each pixel in the retinal image is characterized by a vector in 9-D feature space and those pixels are classified using neural network classifiers (FFBNN. RBF, and MLP) and the performance is evaluated in detail. As its effectiveness and robustness with different image conditions, together with its simplicity and fast implementation, make this blood vessel segmentation proposal suitable for retinal image computational analyses such as automated screening for early retinal disease detection.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to supervised Neural Network of Manoj in place of the unsupervised learning used in Hsu.
The suggestion/motivation for doing so would have been supervised is better for classification.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Hsu with Manoj to obtain the invention as specified in claim 21.

	Hsu in view of Manoj discloses 22. The apparatus of claim 21, wherein the supervised learning algorithm is a neural network. (Manoj, Abstract, “A supervised method is proposed for automated segmentation of vessels in fundus images of retina. This method is used to detect the retinal diseases by extracting the retinal vasculature utilizing 9-D feature vector based on orientation analysis of gradient vector field, morphological transformation, line strength measures, and Gabor filter responses. The feature vector encodes information to handle the healthy and pathological retinal image.
Each pixel in the retinal image is characterized by a vector in 9-D feature space and those pixels are classified using neural network classifiers (FFBNN. RBF, and MLP) and the performance is evaluated in detail. As its effectiveness and robustness with different image conditions, together with its simplicity and fast implementation, make this blood vessel segmentation proposal suitable for retinal image computational analyses such as automated screening for early retinal disease detection.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image3.png
    58
    222
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    30
    292
    media_image4.png
    Greyscale

        2
    PNG
    media_image3.png
    58
    222
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    30
    292
    media_image4.png
    Greyscale